Citation Nr: 1243000	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a chest disorder, to include as secondary to a back disorder.

3.  Entitlement to service connection for a right foot disorder, claimed as residuals of cellulitis of the right foot.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and an adjustment disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971, and from December 1973 to January 1991. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from  April 2009 (back, chest), and April 2010 (right foot, acquired psychiatric disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.     

Historically, the Veteran initially filed a claim for entitlement to service connection for a back disorder in August 1995.  The RO, in May 1996 denied the Veteran's claim on the basis that the service treatment records were negative for complaint of or treatment for a back disorder.  Additional service treatment records were received and the RO issued an August 1996 rating decision once again denying the Veteran's claim.  The Veteran's claim was denied on the basis that it was not well-grounded.  The Veteran filed a notice of disagreement and an April 1997 statement of the case was issued.  Nevertheless, the Veteran did not perfect an appeal and that decision became final.  See 38 C.F.R. § 20.1103 (2012).

In June 1998, the Veteran filed a claim to reopen his back disorder claim.  In February 2000, the RO denied his claim essentially on the basis that the Veteran was unable to show that his current disorder was related to his active duty service.  He did not timely appeal that decision and it became final.  

As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection for a back disorder.  See 38 C.F.R. § 3.156(a) (2012).  However, in January 2009, additional service treatment records including various examinations undertaken during service were associated with the claims file.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for entitlement to a back disorder on a merits consideration, as opposed to a petition to reopen the claim based on new and material evidence.

The Board notes that the Veteran requested a hearing before the Board in his July 2010 and November 2010 substantive appeals.  A BVA hearing was scheduled for August 2012; however, the Veteran did not appear.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The issues of entitlement to service connection for a chest disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disorder was not present in service or until several years after service and there is no competent evidence of a causal connection between the Veteran's back disorder and military service.  

2.  A right foot disorder, claimed as residuals of in-service right foot cellulitis, is not shown to be causally or etiologically related to any disease, injury, or incident during service.



      (CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132  (West 2002); 38 C.F.R. §§ 3.303 (2012).

2.  A right foot disorder, claimed as residuals of cellulitis of the right foot, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132  (West 2002); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues of entitlement to service connection for a back disorder and a right foot disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claims neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2009 (back) and January 2010 (foot) of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In the February 2009 and January 2010 letters, the Veteran was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran also submitted private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA file.  Furthermore, records in the German language have been translated to English.  Although potentially outstanding records from the Social Security Administration (SSA) were identified, a request for these records to the SSA in January 2011 reflected that these records had been destroyed.  The Veteran was notified of this in a March 2011 letter and asked to submit any copies that he may have had within 10 days of the letter.  Neither the Appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records is not required. 

Next, VA examinations and opinions were obtained in January 2010 (foot) and June 2010 (back) to address the nature and etiology of the Veteran's back and right foot disorder claims.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained are more than adequate.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board notes that the Veteran's service treatment records are negative for any findings or diagnosis related to his back.  Various service treatment records reference complaints associated with the right foot.  For example, during his first period of service, the Veteran was treated for multiple bruises and excessive swelling of the right foot in August 1969, after twisting his foot.  An X-ray was negative.  During his second period of service, the Veteran was treated on several occasions for cellulitis of the right foot in June 1981.  He sought treatment in April 1982 for swelling of the right foot, he was diagnosed with a possible pulled ligament.  An October 1990 retirement examination noted a normal clinical evaluation of his spine and feet.  The Veteran did not complain of recurrent back pain or foot trouble in a report of medical history completed at that time. 

Next, post-service evidence does not reflect symptomatology associated with his back for several years following separation from service.  Private treatment records first reflect issues with his back in 1995.  In an April 1996 private treatment record, it was noted that the Veteran had experienced low back pain for two years, placing onset around 1994.  The report noted that the Veteran was a metal construction worker doing heavy manual labor and that two years prior he had experienced a work-related accident where he had been knocked over from behind by a fork-lift truck.  Treatment records first reflect issues with his right foot in September 1994. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his friends and family are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  He essentially asserts that he has suffered from back and right foot problems since service.  He has additionally submitted statements from friends and family asserting that he has suffered from back problems since service.  However, as noted above the records contradict these assertions.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
In this case, the Board finds that the Veteran and his family and friend's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  

The Board again notes that the separation examination was normal, indicating that a right foot or spine disorder was not present at that time.  The Board also emphasizes the multi-year gap between discharge from active duty service (1991) and initial reported symptoms related to his right foot and back as early as 1994 (a 3-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Moreover, and of significant import, the Board observes that the Veteran and his family and friend's reports of right foot and back problems since service is inconsistent with the record.  Notably, as mentioned above, when he was treated by private doctors for his back in the mid-1990's he reported having experienced problems for 2 years since a work related accident, a specific service injury was not mentioned. Moreover, early treatment records related to his foot make no mention of a service-related injury or continued symptoms since service.  The history provided to the private physicians in the mid 1990's carry much greater weight than his and his family and friend's more recent revelations.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  Indeed, had the Veteran truly been experiencing chronic right foot and back pain since service, reporting this history would have clearly been in the Veteran's best interest.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Accordingly, the Board finds the Veteran, his family and friend's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. pp. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right foot symptomatology or back disorder to service, despite his contentions to the contrary.  The Veteran has asserted on numerous occasions that his current back symptomatology is related to documented treatment for chest pain in service.  He additionally attributes his current back pain to lifting heavy artillery ammunition in service. 

To that end, the Board has considered January 2010 and June 2010 VA examinations and opinions undertaken to specifically address the Veteran's foot and back disorder claims, and July 2009 and December 2009 opinions submitted by the Veteran's VA treating physician Dr. J. K., with respect to his back.  

With respect to his back disorder claim, the Board initially considers a July 2009 statement submitted by the Veteran's VA treating physician Dr. J.K.  He noted that the Veteran's spine films and MRI show significant defects mid thoracic and also T12-L1 spine and also some lower lumbar degenerative change.  He noted that the findings at T12-L1 are most impressive dating back to the mid 1990s.  He noted that these back problems were probably the cause of the pain that the Veteran was being seen for in the military, which was classified as chest pain.  This opinion however is speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  As such, this opinion is given little probative value.

In a subsequent statement issued in December 2009, the VA treating physician noted that the Veteran had been treated for chest pain for a number of years when his actual problem, in his opinion, was his back arthritis.  He noted that in his opinion the Veteran was misdiagnosed and mistreated and should have been diagnosed with a back impairment and not chest pain.  As the VA treating physician did not provide a rationale for his opinion, little probative is given to this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

The Board next considers the June 2010 VA examination.  The June 2010 VA examiner reviewed the Veteran's claims file.  Upon physical examination, the Veteran was diagnosed with mild degenerative joint disease of the cervical spine, mild degenerative joint disease of the thoracic spine, and moderate spondylosis of the lumbar spine.  The VA examiner opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current back disorder was caused or aggravated to any degree by his documented chest pain noted in service.  This opinion does not support a grant of service connection.

The fact that the June 2010 opinion was couched in speculative terms does not undermine its probative value.  Notably, Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the Court held that in relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.

Here, the examiner rationalized that the service treatment records noted chest wall pain in 3 visits, and on two out of the 3 visits, a specific diagnosis was made (costochondritis, and contusions to the rib).  She also noted there were no visits for back pain.  She considered the VA treating physician's orthopedic opinions suggesting a direct correlation between his treatment in service to his current back disorder, however she noted there was no documented evidence in the service treatment records to tie the two together.  Moreover, she indicated that the Veteran had not complained of chest or back pain during his exit examination.  

With respect to the Veteran's right foot disorder claim the Board has considered a January 2010 VA examination.  After reviewing the claims file and medical records, to include the Veteran's service treatment records, consideration of the Veteran's reported history and performing a physical examination, the VA examiner diagnosed the Veteran with a history of cellulitis in the right foot without any residual effects.  The VA examiner stated that an opinion was not offered as there were no residuals related to his previous history of cellulitis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his claim in December 2009; a clinical diagnosis of a right foot disorder, was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

The Board finds that the January 2010 and June 2010 VA examinations and opinions are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file.  Moreover, the examiners interviewed the Veteran, and conducted physical examinations.  Therefore, the Board finds the January and June 2010 VA examiners' opinions to be of great probative value.

To the extent that the Veteran and his friends and family assert that his right foot symptomatology and current back disorder are somehow related to his active service, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, 'VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to' and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the questions regarding the potential relationship between the Veteran's right foot symptomatology and a back disorder and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that 'in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service.'  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Here, the Board accords his statements and those of his friends and family, regarding the etiology of such disorders little probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue involves a complex medical causation question, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).

In conclusion, given all of the above, the Board finds no basis to grant service connection for either a back or right foot disorder.  The appeal is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a right foot disorder, claimed as cellulitis of the right foot, is denied.



REMAND

As noted above the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

VA Examinations

Chest Disorder- With respect to the Veteran's claim for service connection for a chest disorder, service treatment records reflect complaints of chest pain in September 1980, August 1981, and December 1983.  The Veteran asserts that he has a current chest disorder.  See Substantive Appeal. 

Based on documentation of complaints associated with his chest in service, and post-service complaints of issues related to a chest disorder, the Board finds that a remand for a VA examination and opinion on this issue is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disorder-  The Veteran asserts that he has suffered from a psychiatric disorder since service.  He acknowledges the lack of in-service treatment, but attributes this to the negative stigma he perceived was associated with mental health treatment.  See Substantive Appeal.  The Veteran asserts that his current psychiatric disorder is also associated with his duties of loading ammunition, some of which were hazardous, without appropriate protective equipment.  A review of the Veteran's DD 214's reflects primary specialties of cannon crewman and wireman. 

A July 2009 VA treating practitioner indicated that it appears most of the Veteran's psychiatric issues are secondary to his chronic pain.  The Board notes that the Veteran is currently service-connected for right knee osteoarthritis, status post fracture of the right lateral malleolus, tinnitus, hearing loss of the left ear, left knee osteoarthritis, status post fracture of the left 5th finger, status post tympanoplasty of the left ear and onychomycosis of the right great toe. 

As a secondary service connection claim has been raised, with respect to the etiology of his acquired psychiatric disorder, corrective VCAA notice regarding these specific relationships should be sent to the Veteran.

The Board finds that a remand of the claim of service connection for an acquired psychiatric disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to an acquired psychiatric disorder, to include as secondary to his service-connected disabilities. 
 
2.  Schedule the Veteran for an examination to determine the nature and etiology of his chest disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current chest disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.   

The examiner is also asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder was caused by, or aggravated by, any of his service-connected disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 







							(CONTINUED ON NEXT PAGE)
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


